IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  75,000


EX PARTE DAVID VENABLE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM ORANGE COUNTY



 Per Curiam.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of murder and
sentenced to 40 years in prison.  Applicant filed a timely notice of appeal and counsel was
appointed to represent Applicant on appeal.  Applicant's conviction was affirmed by the Ninth
Court of Appeals on August 13, 2003.  Venable v. State, 113 S.W.3d 797 (Tex. App. -
Beaumont 2003). 	
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate attorney did not timely notify him of the result of his appeal or
that he could seek discretionary review, pro se.   The trial court found that Applicant was
denied the opportunity to file a timely petition for discretionary review, and recommends that
he be afforded the opportunity to do so.	
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number B-010389AR in
the 163rd District Court of Appeals in Orange County, Texas.  Applicant is ordered returned to
the point at which he can file a meaningful petition for discretionary review.   For purposes of
the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold that
should Applicant desire to seek discretionary review, he must take affirmative steps to see that
his petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.

DELIVERED: September 15, 2004
DO NOT PUBLISH